
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8


NATIONAL MENTOR HOLDINGS, LLC

EXECUTIVE DEFERRED COMPENSATION PLAN

(f/k/a National Mentor, Inc. Executive Deferred Compensation Plan)

As Amended and Restated Effective as of January 1, 2006

--------------------------------------------------------------------------------



NATIONAL MENTOR HOLDINGS, LLC

EXECUTIVE DEFERRED COMPENSATION PLAN

(f/k/a National Mentor, Inc. Executive Deferred Compensation Plan)

As Amended and Restated Effective as of January 1, 2006

Table of Contents

ARTICLE I Introduction   1  
1.1
 
Name
 
1   1.2   Purpose   1
ARTICLE II Plan Participation
 
1
ARTICLE III Contributions
 
1  
3.1
 
Contributions
 
2   3.2   Account   2
ARTICLE IV Earnings on Account Balances
 
2  
4.1
 
Investments
 
2   4.2   Actual Investment Not Required   2   4.3   Crediting of Contributions
  2
ARTICLE V Distribution of Account Balances
 
2  
5.1
 
Vesting
 
2   5.2   Timing Distribution   3   5.3   Form of Distribution of Account
Balances   3   5.4   Involuntary Distributions   3   5.5   Designation of
Beneficiaries   3
ARTICLE VI Establishment of Trust
 
3  
6.1
 
Establishment of Trust
 
3   6.2   Status of Trust   4
ARTICLE VII Amendment and Termination
 
4  
7.1
 
Amendment
 
4   7.2   Plan Termination   4          

--------------------------------------------------------------------------------




ARTICLE VIII Administration
 
4  
8.1
 
Administration of the Plan
 
4   8.2   Decisions of the Committee   4   8.3   Review of Benefit
Determinations   5
ARTICLE IX Definitions
 
5  
9.1
 
Account
 
5   9.2   Account Balance   5   9.3   Affiliate   5   9.4   Code   5   9.5  
Committee   5   9.6   Company   5   9.7   Contributions   5   9.8   ERISA   5  
9.9   Participant   5   9.10   Permitted Investment   6   9.11   Plan   6   9.12
  Plan Year   6   9.13   Subsidiary   6
ARTICLE X General Provisions
 
6  
10.1
 
Non-Alienation of Benefits
 
6   10.2   Withholding for Taxes   6   10.3   Immunity of Committee Members   6
  10.4   Plan Not to Affect Employment Relationship   7   10.5   Assumption of
Company Liability   7   10.6   Subordination Rights   7   10.7   Notices   7  
10.8   Gender and Number; Headings   7   10.9   Controlling Law   7   10.10  
Successors   7   10.11   Severability   8   10.12   Action by Company   8

--------------------------------------------------------------------------------



NATIONAL MENTOR HOLDINGS, LLC

EXECUTIVE DEFERRED COMPENSATION PLAN

(f/k/a National Mentor, Inc. Executive Deferred Compensation Plan)

As Amended and Restated Effective as of January 1, 2006

        THIS AMENDMENT AND RESTATEMENT is adopted by National Mentor Holdings,
LLC, a Delaware limited liability company (the "Company"), as of January 1,
2006.

Recitals

          (i)  The Company adopted the Plan as of March 9, 2001;

         (ii)  The Company reserved the right to amend the Plan from time to
time;

        (iii)  The Company now desires to amend the Plan to conform to the
requirements of Internal Revenue Code § 409A, as adopted in § 885 of the
American Jobs Creation Act of 2004, Pub. L. 108-357 (October 22, 2004).

Amendment and Restatement

        The Plan is hereby amended and restated, in its entirety, to provide as
follows:

ARTICLE I
Introduction

        1.1    Name    

        The name of this plan is the "National Mentor Holdings, LLC Executive
Deferred Compensation Plan." Capitalized terms used in this Plan have the
meanings assigned in Article IX.

        1.2    Purpose    

        This Plan is an unfunded nonqualified deferred compensation arrangement
established for the purpose of providing deferred compensation to a select group
of management or highly compensated employees (as defined for purposes of Title
I of ERISA) of the Company or its Subsidiaries or Affiliates.

ARTICLE II
Plan Participation

        An Employee of the Company or a Subsidiary or an Affiliate who is a key
member of management and/or a highly compensated employee within the meaning of
ERISA §§201, 301(a)(3) and 401(a)(1) becomes a Participant in this Plan on the
later of the date on which he or she is—

          (i)  Appointed as a Participant by vote of the Committee; and

         (ii)  Designated as such in, or by written amendment to, the attached
Exhibit A (Schedule of Participants).

1

--------------------------------------------------------------------------------




ARTICLE III
Contributions

        3.1    Contributions    

        With respect to each Plan Year, the Committee may, in its discretion,
(i) credit a Participant's Account with a Contribution, (ii) designate
Contributions of different amounts for each Participant or group of
Participants, and (ii) make no Contribution for any Participant or any group of
Participants.

        3.2    Account    

        The Committee shall establish and maintain an Account with respect to
each Participant with respect to whom Contributions have been made. Deemed
investment earnings and losses on the amounts credited to a Participant's
Account will be credited or charged to his or her Account in accordance with
Article IV.

ARTICLE IV
Earnings on Account Balances

        4.1    Investments    

        The Committee may designate from time to time, that all or a portion of
a Participant's Accounts be deemed to be invested in one or more Permitted
Investments. Such amounts shall be deemed to be invested as of such dates as may
be specified by the Committee. Each Account will be deemed to receive all
interest, dividends, earnings and other property which would have been received
with respect to a Permitted Investment deemed to be held in such Account if such
Account was actually invested in such Permitted Investment. Cash deemed received
with respect to a Permitted Investment shall be credited to the Account as of
the date it would have been available for reinvestment if the Account was
actually invested in the Permitted Investment.

        4.2    Actual Investment Not Required    

        The Company need not actually make any Permitted Investment. If the
Company should from time to time make any investment similar to a Permitted
Investment, such investment shall be solely for the Company's own account and
the Participant shall have no right, title or interest therein. Accordingly,
each Participant is solely an unsecured creditor of the Company with respect to
any amount distributable to him under the Plan

        4.3    Crediting of Contributions    

        The Company will credit Contributions (if any) to a Participant's
Contributions Account within a reasonable period following the last day of each
Plan Year.

ARTICLE V
Distribution of Account Balances

        5.1    Vesting    

        A Participant's Account Balance is at all times 100% vested and
nonforfeitable and shall be distributable to the Participant or, in the event of
the Participant's death, to his beneficiary, as provided in Section 5.2 below,
subject however, to the provisions of this Plan (including those provisions
limiting a Participant's rights to those of an unsecured creditor of the
Company).

        5.2    Timing Distribution    

        Unless sooner paid under Section 5.4 (relating to involuntary
distributions), each Participant's Account Balance will be paid to him or her
(or to his or her Beneficiary in the case of his or her death) as soon as
practicable following the earliest of his or her termination from employment
(for any

2

--------------------------------------------------------------------------------




reason or no reason), disability (within the meaning of Code § 409A(a)(2)(C), or
death, but not later than the latest of (i) the last day of the calendar year in
which such event occurs or (ii) the 15th day of the third month following such
event.

        5.3    Form of Distribution of Account Balances    

        Each Participant's Account Balance will be distributed to him of her, or
to his or her Beneficiary in the case of his or her death, in cash (and not in
kind) as a lump sum payment. The lump sum payment will be made on the date
provided in Section 5.2.

        5.4    Involuntary Distributions    

        Despite any contrary provision of this Article V, the Committee may on
its own initiative authorize and direct the Company to distribute to any
Participant (or to a designated beneficiary in the event of the Participant's
death) all or any portion of his or her Account:

        (a)   To enable him or her to pay income taxes due in the event that any
such tax is due prior to the occurrence of a distribution event under
Section 5.2, provided that the amount of such payment may not be more than an
amount equal to the income tax withholding that would have been remitted by the
Company if there had been a payment of wages equal to the income includible
under Code § 409A; and

        (b)   In connection with a change in applicable law, a published ruling
or similar announcement issued by the Internal Revenue Service, a regulation
issued by the Secretary of the Treasury, a decision by a court of competent
jurisdiction involving the Participant or his or her Beneficiary, or a closing
agreement involving the Participant or his Beneficiary under Code § 7121
approved by the Internal Revenue Service, provided that the Committee determines
that the Participant or Beneficiary, as the case may be, has or will recognize
income for federal income tax purposes with respect to amounts deferred under
this Plan prior to the time such amounts otherwise would be paid under this
Plan.

        5.5    Designation of Beneficiaries    

        Each Participant may name any person (who may be named concurrently,
contingently or successively) to whom the Participant's Account Balance under
the Plan is to be paid if the Participant dies before such Account Balance is
fully distributed. Each such beneficiary designation will revoke all prior
designations by the Participant, shall not require the consent of any previously
named beneficiary, shall be in a form prescribed by or otherwise acceptable to
the Committee and will be effective only when filed with the Committee during
the Participant's lifetime. If a Participant fails to designate a beneficiary
before his death, as provided above, or if the beneficiary designated by a
Participant dies before the date of the Participant's death or before complete
payment of the Participant's Account Balance, the Committee, in its discretion,
may pay the Participant's Account Balance to either (i) one or more of the
Participant's relatives by blood, adoption or marriage and in such proportions
as the Committee determines, or (ii) the legal representative or representatives
of the estate of the last to die of the Participant and his designated
beneficiary.

ARTICLE VI
Establishment of Trust

        6.1    Establishment of Trust    

        The Company may, in its sole discretion, establish a grantor trust (as
described in Code § 671) for the purpose of accumulating assets to provide for
the obligations hereunder. The assets and income of such trust shall be subject
to the claims of the general creditors of the Company. The establishment of such
a trust shall not affect the Company's liability to pay benefits under this
Plan, except that any such liability shall be offset by any payments actually
made to a Participant under such a trust. If such a

3

--------------------------------------------------------------------------------




trust is established, the amount to be contributed thereto shall be determined
by the Company and the investment of such assets shall be made in accordance
with the trust document.

        6.2    Status of Trust    

        Participants shall have no direct or secured claim in any asset of the
trust or in specific assets of the Company and will have the status of general
unsecured creditors of the Company for any amounts due under this Plan. The
assets and income of the trust will be subject to the claims of the Company's
creditors as provided in the trust document

ARTICLE VII
Amendment and Termination

        7.1    Amendment    

        The Company, in its discretion, has the right to amend the Plan from
time to time, except that no such amendment shall, without the consent of the
Participant to whom deferred compensation has been credited to any Account under
this Plan, adversely affect the right of the Participant (or his beneficiary) to
receive payments of such deferred compensation under the terms of this Plan, nor
may such amendment violate any applicable requirement of law.

        7.2    Plan Termination    

        The Company may, in its discretion, terminate the Plan at any time,
however, no termination of this Plan shall alter the right of a Participant (or
his beneficiary) to payments of deferred compensation previously credited to
such Participant's Account under the Plan, nor will it alter or accelerate the
timing of distributions in a manner that is inconsistent with the requirements
of Code § 409A(a).

ARTICLE VIII
Administration

        8.1    Administration of the Plan    

        The Plan shall be administered by the Committee. The duties and
authority of the Committee under the Plan shall include:

        (a)   The interpretation of the provisions of the Plan;

        (b)   The adoption of any rules and regulations which may become
necessary or advisable in the operation of the Plan;

        (c)   The making of such determinations as may be permitted or required
pursuant to the Plan; and

        (d)   The taking of such other actions as may be required for the proper
administration of the Plan in accordance with its terms.

        8.2    Decisions of the Committee    

        Any decision of the Committee with respect to any matter within the
authority of the Committee shall be final, binding and conclusive upon the
Company and each Participant, former Participant, designated beneficiary, and
each person claiming under or through any Participant or designated beneficiary;
and no additional authorization or ratification by the Board of Directors or
stockholders of the Company shall be required. Any action taken by the Committee
with respect to any one or more Participants shall not be binding on the
Committee as to any action to be taken with respect to any other Participant. A
member of the Committee may be a Participant, but no member of the Committee may
participate in any decision directly affecting his rights or the computation of
his benefits as an individual Participant under the Plan. Each determination
required or permitted under the Plan shall be made by the Committee in the sole
and absolute discretion of the Committee.

4

--------------------------------------------------------------------------------




        8.3    Review of Benefit Determinations    

        If a claim for benefits made by a Participant or his or her beneficiary
is denied, the Committee shall within 90 days (or 180 days if special
circumstances require an extension of time) after the claim is made furnish the
person making the claim with a written notice specifying the reasons for the
denial. Such notice shall also refer to the pertinent Plan provisions on which
the denial is based, describe any additional material or information necessary
for properly completing the claim and explain why such material or information
is necessary, and explain the Plan's claim review procedures. If requested in
writing, the Committee shall afford each claimant whose claim has been denied a
full and fair review of the Committee's decision and, within 60 days (120 days
if special circumstances require additional time) of the request for
reconsideration of the denied claim, the Committee shall notify the claimant in
writing of the Committee's final decision.

ARTICLE IX
Definitions

        9.1    Account    

        "Account" means a bookkeeping account maintained on behalf of each
Participant reflecting the amount of the Contributions credited on behalf of
such Participant pursuant to Section 3.1, as adjusted to reflect income, gains
and losses under Article IV.

        9.2    Account Balance    

        "Account Balance" means the value, as of a specified date, of a
Participant's Account.

        9.3    Affiliate    

        "Affiliate" means and includes each professional corporation,
association or other entity which has entered into a management, billing, or
other services agreement with the Company or any Subsidiary, or any corporation,
limited liability company or other person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the Company.

        9.4    Code    

        "Code" means the Internal Revenue Code of 1986, as amended.

        9.5    Committee    

        "Committee" means the persons who have been designated by the Board of
Directors of the Company to administer the Plan. If no persons have been
designated by the Board of Directors of the Company to administer the Plan, the
full Board of Directors of the Company shall constitute the Committee for
purposes of this Plan.

        9.6    Company    

        "Company" means National Mentor Holdings, LLC, a Delaware limited
liability company, and its successors or assigns.

        9.7    Contributions    

        "Contributions" means the contributions made on behalf of a Participant
pursuant to Section 3.1.

        9.8    ERISA    

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

5

--------------------------------------------------------------------------------




        9.9    Participant    

        "Participant" means any eligible employee of the Company or its
Subsidiaries or Affiliates who is participating under the Plan pursuant to
Article III.

        9.10    Permitted Investment    

        "Permitted Investment" means such funds, investments or other assets as
may be approved by the Committee from time to time for purposes of this Plan.

        9.11    Plan    

        "Plan" means "National Mentor Holdings, LLC Executive Deferred
Compensation Plan," as (i) originally adopted (as the National Mentor, Inc.
Executive Deferred Compensation Plan) as of March 9, 2001, (ii) amended and
restated as of January 1, 2006, and (iii) as subsequently amended from time to
time.

        9.12    Plan Year    

        "Plan Year" means the calendar year.

        9.13    Subsidiary    

        "Subsidiary" means, with respect to the Company, any corporation,
limited liability company, partnership, association or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or its subsidiaries or a combination thereof. The Company
will be deemed to have a majority ownership interest in a limited liability
company, partnership, association or other business entity if the Company
(i) owns a majority of the limited liability company, partnership, association
or other business entity's gains or losses or (ii) controls the managing
director or general partner of such limited liability company, partnership,
association or other business entity.

ARTICLE X
General Provisions

        10.1    Non-Alienation of Benefits    

        A Participant's rights to the amounts credited to his Accounts under the
Plan shall not be grantable, transferable, pledgeable or otherwise assignable,
in whole or in part, by the voluntary or involuntary acts of any person, or by
operation of law, and shall not be liable or taken for any obligation of such
person. Any such attempted grant, transfer, pledge or assignment shall be null
and void and without any legal effect.

        10.2    Withholding for Taxes    

        Notwithstanding anything contained in this Plan to the contrary, the
Company shall withhold from any distribution made under the Plan such amount or
amounts as may be required for purposes of complying with the tax withholding
provisions of the Code or any State income tax act for purposes of paying any
income, estate, inheritance or other tax attributable to any amounts
distributable or creditable under the Plan.

6

--------------------------------------------------------------------------------




        10.3    Immunity of Committee Members    

        The members of the Committee may rely upon any information, report or
opinion supplied to them by any officer of the Company or any legal counsel,
independent public accountant or actuary, and shall be fully protected in
relying upon any such information, report or opinion. No member of the Committee
shall have any liability to the Company or any Participant, former Participant,
designated beneficiary, person claiming under or through any Participant or
designated beneficiary or other person interested or concerned in connection
with any decision made by such member of the Committee pursuant to the Plan
which was based upon any such information, report or opinion if such member of
the Committee relied thereon in good faith, or for any other action or omission
of the Committee member made in good faith in connection with the operation of
this Plan.

        10.4    Plan Not to Affect Employment Relationship    

        Neither the adoption of the Plan nor its operation shall in any way
affect the right and power of the Company or its Subsidiaries or Affiliates to
dismiss or otherwise terminate the employment or change the terms of the
employment or amount of compensation of any Participant at any time for any
reason or without cause. By accepting any payment under this Plan, each
Participant, former Participant, designated beneficiary and each person claiming
under or through such person, shall be conclusively bound by any action or
decision taken or made under the Plan by the Committee.

        10.5    Assumption of Company Liability    

        The obligations of the Company under the Plan may be assumed by any
affiliate of the Company, in which case such affiliate shall be obligated to
satisfy all of the Company's obligations under the Plan and the Company shall be
released from any continuing obligation under the Plan. At the Company's
request, a Participant or designated beneficiary shall sign such documents as
the Company may require in order to effectuate the purposes of this
Section 10.5.

        10.6    Subordination Rights    

        At the Committee's request, each Participant or designated beneficiary
shall sign such documents as the Committee may require in order to subordinate
such Participant's or designated beneficiary's rights under the Plan to the
rights of such other creditors of the Company as may be specified by the
Committee.

        10.7    Notices    

        Any notice required to be given by the Company or the Committee
hereunder shall be in writing and shall be delivered in person or by registered
or certified mail, return receipt requested. Any notice given by registered mail
shall be deemed to have been given upon the date of registration or
certification by the Post Office, correctly addressed to the last known address
(as appearing in the records of the Committee or the Company) of the person to
whom such notice is to be given.

        10.8    Gender and Number; Headings    

        Wherever any words are used herein in the masculine gender they shall be
construed as though they were also used in the feminine gender in all cases
where they would so apply; and wherever any words are used herein in the
singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply. Headings of sections and
subsections of the Plan are inserted for convenience of reference and are not
part of the Plan and are not to be considered in the construction thereof.

        10.9    Controlling Law    

        The Plan shall be construed in accordance with the laws of the State of
Delaware, to the extent not preempted by any applicable federal law.

7

--------------------------------------------------------------------------------




        10.10    Successors    

        The Plan is binding on all persons entitled to benefits hereunder and
their respective heirs and legal representatives, on the Committee and its
successor and on any Employer and its successor, whether by way of merger,
consolidation, purchase or otherwise.

        10.11    Severability    

        If any provision of the Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan, and the Plan shall be enforced as if the invalid provisions had
never been set forth therein.

        10.12    Action by Company    

        Any action required or permitted by the Company under the Plan shall be
by resolution of its Board of Directors or by a duly authorized committee of its
Board of Directors, or by a person or persons authorized by resolution of its
Board of Directors or such committee.

8

--------------------------------------------------------------------------------



NATIONAL MENTOR HOLDINGS, LLC

EXECUTIVE DEFERRED COMPENSATION PLAN

As Amended and Restated Effective as of January 1, 2006

EXHIBIT A (Schedule of Participants) (effective as of December 19, 2007)

Level


--------------------------------------------------------------------------------

  Contribution rate, as percentage of annual base compensation (not including
bonus)

--------------------------------------------------------------------------------

  Name

--------------------------------------------------------------------------------

President and Chief Executive Officer   13%   Edward M. Murphy
Executive Vice President
 
11%
 
Juliette E. Fay
Denis M. Holler
Bruce F. Nardella
Senior Vice President/Managing Director of NMHI/NMHI Business Unit President
 
9%
 
Linda DeRenzo
John J. Green
Thomas Kayma
Hugh R. Jones, III
Robert A. Longo
Robert Melia
David M. Petersen
Chairman of the Board of Directors
 
*
 
Gregory T. Torres

--------------------------------------------------------------------------------

*Mr. Torres does not receive contributions under the Plan but his invested
amounts are earning a return under the Plan.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8

